Case 3:20-cv-00569-MPS Document 1-6 Filed 04/27/20 Page 1 of 4




             EXHIBIT F
     Case 3:20-cv-00569-MPS Document 1-6 Filed 04/27/20 Page 2 of 4



                         Declaration of Marius (Marie) Mason

1. I am currently in custody at Danbury FCI in the low security satellite prison (“FSL”). My
   Bureau of Prisons (“BOP”) Register Number is 04672-061.

2. I am 58 years old.

3. I am serving a sentence of 21 years and 10 months for conspiracy and arson. My release
   date is set for May 4, 2027.

4. On Tuesday I submitted a request to the Warden for compassionate release. I also asked
   to be considered for home confinement. I was approached by a staff member and
   informed that if I persisted in my request for compassionate release I might be moved to a
   medical facility. This would seem to me to confirm that I am in fact a candidate for
   compassionate release.

5. I have a history of breast and uterine cancer, as well as an enlarged heart, hypertension,
   and borderline diabetes.

6. At FSL it is not possible for me to maintain distance from other prisoners. I am housed in
   a large dormitory style room with approximately 168 other women.

7. The dormitory in which I am housed is divided into cubicles. Each cubicle holds two
   bunk beds, with up to four prisoners per cubicle. Each bunk bed is about two to four feet
   from the bed in the same cubicle. Each bed is about two to four inches from the bunk bed
   on the other side of the cubicle wall. The cubicle wall does not reach the top of the bunk
   beds, so a prisoner on the top bunk is right next to the prisoner on the top bunk on the
   other side of the cubicle wall.

8. All of the prisoners at FSL must share 6 or 7 working phones and 4 working computers.
   They are not cleaned between uses. The phones and computers are located close together
   in a common area.

9. Prisoners in my housing unit eat meals together in the unit. About 10-20 people are
   seated at each table. Five tables are filled at a time for meals.

10. All of the prisoners in the FSL use three bathrooms, which each include 5 toilets, 5 sinks,
    and 4 showers.

11. There are frequently issues with the water in the FSL, and water will be shut off for a few
    hours or more than a day at a time. In early April, the water was shut off for about
    seventeen hours. During this time no one was able to wash their hands or flush the toilet.
     Case 3:20-cv-00569-MPS Document 1-6 Filed 04/27/20 Page 3 of 4



12. Prisoners are not given hand sanitizer.

13. Prisoners were given paper masks a few weeks ago. Before then we were not given
    masks. In mid-April, we were given fabric masks.

14. Staff began wearing masks and gloves around mid-April. Before that time they weren’t
    wearing protective equipment.

15. Some staff have been out sick. More than one correctional officer tested positive for
    COVID-19, was out of work for a week, and then came back to work. One of our cooks
    is still out. Officers have returned to work after being unable to get their FMLA papers
    signed, but remain symptomatic. One officer stated that they still feel ill and do not want
    to be at work, but were told to return.

16. On March 30, 2020, inmates in FSL found out about the first COVID-19 case in our
    facility because it was reported on the news. A women from our facility was taken to the
    hospital and tested positive.

17. In total, I am aware of three people from FSL who have tested positive for COVID-19.
    One of those individuals couldn’t breathe and passed out. One had asthma. One had a
    persistent fever that wouldn’t go down. They were all taken to the hospital, where they
    were tested and found to be positive.

18. Those inmates that tested positive for COVID-19 have returned to the facility. One was
    away from the unit for about two weeks, and others were out for only about 7 days.

19. Inmates who are coughing, congested, or short of breath are not being tested for COVID-
    19. They are not being separated from other inmates. I am not aware of any prisoner in
    the FSL being tested for COVID-19 except those who were tested at the hospital.

20. Staff are checking temperatures but inmates who have had high temperatures have not
    being separated from the rest of the population. Recently, however, nobody has had a
    normal temperature, because they take our temperatures with a remote scanner, a plastic
    wand with a digital readout. It does not touch on our body and people’s temperatures read
    artificially low: as low as 96, but often around 97.

21. Previously, they used an oral mercury thermometer. When a person’s temperature was
    elevated, staff would retake the temperature several times. A number of people had
    highly elevated temperatures, ranging from 103 and above. Staff told those individuals to
    drink cold water and then immediately retook their temperatures, at which point the
    temperature would appear to have dropped, although it was still above normal. Nothing
    was done after that as a result of the temperatures. Our temperatures were not and are not
    being recorded.
         Case 3:20-cv-00569-MPS Document 1-6 Filed 04/27/20 Page 4 of 4




   22. While we are supposed to report symptoms, we are all aware that if we complain of
       symptoms we are unlikely to get effective treatment, and that we may be isolated away
       from our friends and our belongings, in cells that do not have ready bathroom access.
       Neither prisoners nor staff have any clear guidance on what to do to protect ourselves or
       what should be done if we are ill.

   23. I have reviewed the information contained in this declaration by telephone with my
       lawyer, Moira Meltzer-Cohen. I declare under the penalty of perjury that the contents are
       true and correct to the best of my knowledge. I authorize my attorney to sign this
       declaration on my behalf.


                                             _/S/_____________________________
                                             Marius Mason

                                             April 23, 2020

I, Moira Meltzer-Cohen, certify that I have reviewed this declaration with Mr. Mason by
telephone on April 23, 2020, and that he certified that the information contained in this
declaration was true and correct to the best of his knowledge.




                                             Moira Meltzer-Cohen
